                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JOSEPH EARL PURVEY, JR., et al.,                )
                                                  )
           Plaintiffs,                            )
                                                  )           Case No. 3:20-cv-317
  v.                                              )
                                                  )           District Judge Atchley
                                                  )
  KNOXVILLE POLICE DEPARTMENT,                    )           Magistrate Judge Guyton
  et al.,                                         )
                                                  )
           Defendants.                            )


                                 MEMORANDUM AND ORDER


          This matter is before the Court on a sua sponte review of the record. The Court has

 discovered several deficiencies with Plaintiffs’ Complaint [Doc. 1], which are addressed in turn

 below.

          I.      SIERRA MICHAEL

          Federal Rule of Civil Procedure 11(a) requires “[e]very pleading, written motion, and other

 paper…[to] be signed by at least one attorney of record…or by a party personally if the party is

 unrepresented.” The United States Supreme Court interpreted Rule 11(a)’s signature requirement

 to “call for a name handwritten (or mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764

 (2001) (declining to extend the meaning of the word “signed” to permit typed names). However,

 the Supreme Court recognized that a court’s local rules may provide for means to comply with

 Rule 11’s signature requirement via electronic filing. Id.




Case 3:20-cv-00317-CEA-HBG Document 32 Filed 05/07/21 Page 1 of 5 PageID #: 159
          The style of the Complaint [Doc. 1] and the Amended Complaint [Doc. 8] name Sierra

 Michael as a co-plaintiff in this action. 1 However, Sierra Michael is not listed as a plaintiff in

 Section I(A) of either form complaint, nor has she signed either complaint as required by Rule

 11(a). [Doc. 1 at 3, 7; Doc. 8 at 1, 6]. 2 The Complaint only contains Joseph Earl Purvey Jr.’s

 handwritten signature, and the signature line on the Amended Complaint is blank. [Doc. 1 at 7;

 Doc. 8 at 6]. Likewise, Sierra Michael has not signed any of the other documents filed with the

 Court as required by Rule 11(a). [Doc. 28 at 19; Doc. 29; Doc. 31 at 2].

          It appears Joseph Earl Purvey Jr. purports to represent Sierra Michael’s interests in this §

 1983 action. [Doc. 1; Doc. 8]. However, “[b]ecause, by definition, pro se means to appear on one’s

 own behalf, a person may not appear pro se on another person’s behalf in the other’s cause of

 action.” Zanecki v. Health All. Plan of Detroit, 576 F. App’x 594, 595 (6th Cir. 2014); Shepherd

 v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002). Moreover, Joseph Earl Purvey Jr. is not a lawyer,

 and “[a] nonlawyer [cannot] handle a case on behalf of anyone except himself.” Zanecki, 576 F.

 App’x at 595 (citing Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013)); see also

 28 U.S.C. § 1654.

          Accordingly, the Court cannot consider Sierra Michael to be a plaintiff in this action. See

 McCoy v. Ohio, 2020 WL 7480629, at *3-4 (N.D. Ohio Dec. 18, 2020) (declining to recognize

 pro se person who did not physically sign any of the complaints filed in the action as a plaintiff);

 Zibbell v. Marquette Cty. Res. Mgmt., 2013 WL 625062, at *4 (W.D. Mich. Feb. 20, 2013)


 1
   For consistency and ease of reference, record citations are to the CM/ECF-stamped document and page number, not
 to the internal pagination of any filed document. Where possible, citation is made to most specific subdivisions within
 a document.
 2
   The docket reflects that the Complaint and the Amended Complaint were filed on paper via U.S. mail and the Clerk’s
 Office scanned the original documents into NextGen. [Doc. 1; Doc. 8]. Thus, as the papers were not electronically
 filed, handwritten signatures are required to satisfy Rule 11(a). Becker, 532 U.S. at 764; see also NextGen Frequently
 Asked Questions, (last visited May 4, 2021), https://www.tned.uscourts.gov/nextgen-frequently-asked-questions (“If
 you are not registered and [are] filing in paper, all pleadings must have original signatures”) (emphasis added).


                                     2
Case 3:20-cv-00317-CEA-HBG Document 32 Filed 05/07/21 Page 2 of 5 PageID #: 160
 (declining to consider pro se person as a plaintiff due to his failure to sign the complaint as required

 by Rule 11(a)); Horton v. Kolb, 2019 WL 7041292, at *2, n. 1 (E.D. Ky. Dec. 20, 2019) (declining

 to consider pro se person as a co-plaintiff where he failed to sign the complaint as required by Rule

 11(a)); Calhoun v. Washington, 2021 WL 1387782, at *3 (E.D. Mich. Apr. 13, 2021) (citing

 Proctor v. Applegate, 661 F. Supp. 2d 743, 780 (E.D. Mich. 2009) (recognizing that Rule 11(a)

 requires every pleading to be signed by all pro se plaintiffs); Teague v. City of Flint, 2021 WL

 1238130, at *1 (E.D. Mich. Apr. 2, 2021) (“Pro se parties may not sign on behalf of another

 individual proceeding pro se.”). Thus, Joseph Earl Purvey Jr. is the sole plaintiff in this case, as he

 is the only person who signed the Complaint pursuant to Rule 11(a).

         II.     THREE FORKS PROPERTY, LLC

     Federal Rule of Civil Procedure 12(b)(6) permits a court to enter judgment against a plaintiff

 for “failure to state a claim upon which relief can be granted.” The Court is to “construe the

 complaint in the light most favorable to the plaintiff, accept all of the complaint’s factual

 allegations as true, and determine whether the plaintiff undoubtedly can prove no set of facts in

 support of his claim that would entitle him to relief.” Engler v. Arnold, 862 F.3d 571, 574-75 (6th

 Cir. 2017) (internal quotations omitted). “The factual allegations, assumed to be true, must do

 more than create speculation or suspicion of a legally cognizable cause of action; they must show

 entitlement to relief.” League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th

 Cir. 2007).

         Plaintiff Joseph Earl Purvey Jr. makes no allegations against Defendant Three Forks

 Property, LLC. [Doc. 1; Doc. 8]. Plaintiff only mentions Three Forks Property, LLC once in his

 affidavit of facts filed with the Complaint. [Doc. 1 at 15]. Although the Court recognizes that pro

 se pleadings are to be held to a less stringent standard, the “court is not required to either guess the




                                     3
Case 3:20-cv-00317-CEA-HBG Document 32 Filed 05/07/21 Page 3 of 5 PageID #: 161
 nature of or create a litigant’s claim.” Leeds v. City of Muldraugh, 174 F. App’x 251, 255 (6th Cir.

 2006). Moreover, “pro se litigants are not relieved of the duty to develop claims with an

 appropriate degree of specificity.” Kafele v. Lerner, Sampson, Rothfuss, L.P.A., 161 F. App’x 487,

 491 (6th Cir. 2005). Consequently, the Court must dismiss Plaintiff’s § 1983 claims against

 Defendant Three Forks Property, LLC.

        III.    UNIVERSITY OF TENNESSEE EMERGENCY MEDICAL SERVICES

        Plaintiff Joseph Earl Purvey Jr. alleges that the University of Tennessee Emergency

 Medical Services “greeted [him] with mean uptight nurses, bad attitudes, and negligence” and

 “expedited [his] treatment…to rush him out of the hospital”. [Doc. 1 at 13-14]. Plaintiff’s claims

 against the University of Tennessee Emergency Medical Services amount to mere negligence,

 which is not sufficient to support a claim for relief under § 1983. Bumpas v. Corrections Corp. of

 America, 2011 WL 3841674, at *7 (M.D. Tenn. Aug. 30, 2011) (“[Plaintiff’s] dissatisfaction with

 how staff at the hospital treated him asserts a claim of mere negligence, which is not sufficient to

 state a claim under § 1983.”); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (explaining that “a

 complaint that a physician has been negligent in diagnosing or treating a medical condition does

 not state a valid claim of medical mistreatment under the Eight Amendment”); Comstock v.

 McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (“a plaintiff alleging deliberate indifference must

 show more than negligence or misdiagnosis of an ailment.”); Lewellen v. Metro. Gov’t of Nashville

 and Davidson Cnty. Tenn., 34 F.3d 345, 348 (6th Cir. 1994); Collins v. City of Harker Hgts., 503

 U.S. 115, 127-28 (1992) (an “injury caused by negligence does not constitute a deprivation of any

 constitutionally-protected interest” and does not state a claim under § 1983).

        Generally, complaints filed by pro se litigants are liberally construed. Spotts v. United

 States, 429 F.3d 248, 250 (6th Cir. 2005); Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999)




                                     4
Case 3:20-cv-00317-CEA-HBG Document 32 Filed 05/07/21 Page 4 of 5 PageID #: 162
 (pro se plaintiffs enjoy the benefit of liberal construction of their pleadings and filings). However,

 even liberally construed, the Court finds that the Complaint [Doc. 1] does not state a viable claim

 for relief under § 1983 against the University of Tennessee Emergency Medical Services. Supra

 at 3 (explaining the standard of review for a motion to dismiss for failure to state a claim upon

 which relief can be granted). Plaintiff does not assert factual allegations that indicate the University

 of Tennessee Emergency Medical Services acted with deliberate indifference or otherwise

 deprived him of a specific constitutional right. Thus, Plaintiff’s claims against the University of

 Tennessee Emergency Medical Services must be dismissed.

          In conclusion, for the reasons above, Sierra Michael is DISMISSED as a plaintiff in this

 action pursuant to Federal Rule of Civil Procedure 21. 3 Additionally, Plaintiff’s claims against

 Defendants Three Forks Property, LLC and the University of Tennessee Emergency Medical

 Services are DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

 12(b)(6).



          SO ORDERED.


                                                                /s/ Charles E. Atchley, Jr.
                                                                CHARLES E. ATCHLEY JR.
                                                                UNITED STATES DISTRICT JUDGE




 3
   Rule 21 provides in pertinent part: “Misjoinder of parties is not a ground for dismissing an action. On motion or on
 its own, the court may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21.


                                     5
Case 3:20-cv-00317-CEA-HBG Document 32 Filed 05/07/21 Page 5 of 5 PageID #: 163
